                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        LEOPOLDO MANZO, JR.,                            Case No.17-cv-01099-BLF (VKD)
                                                         Plaintiff,
                                   9
                                                                                            ORDER RE DISCOVERY DISPUTE RE
                                                  v.                                        PRODUCTION OF SABOT
                                  10
                                                                                            CONSULTING REPORT
                                  11        COUNTY OF SANTA CLARA, et al.,
                                                                                            Re: Dkt. No. 45
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff Leopoldo Manzo, Jr. sued defendants County of Santa Clara (“the County”) and

                                  14   several individual corrections officers for constitutional violations and violations of federal and

                                  15   state law relating to Mr. Manzo, Jr.’s detention in jails operated by the County. The parties

                                  16   dispute whether the County should be required to produce a report prepared by Sabot Consulting

                                  17   in connection with settlement negotiations in another lawsuit, describing the facilities, programs,

                                  18   policies, procedures, and practices of three Santa Clara County jails with respect to access by

                                  19   mobility-disabled inmates (“the Sabot Report”). The parties jointly briefed the dispute to the

                                  20   Court, and the County submitted a copy of the Sabot Report to the Court for in camera review.

                                  21   Dkt. Nos. 45, 46. The Court held a hearing on the matter on July 2, 2019. Dkt. No. 47.

                                  22            The Court grants Mr. Manzo, Jr.’s motion to compel production of the Sabot Report.

                                  23   I.       BACKGROUND
                                  24            Mr. Manzo, Jr. was detained between December 2014 and December 2016 in the Santa

                                  25   Clara County Main Jail. Dkt. No. 1 ¶ 23. In his complaint, Mr. Manzo, Jr. asserts claims for

                                  26   violation of his constitutional right to be free from cruel and unusual punishment, including

                                  27   excessive force; disability discrimination and failure to accommodate under the Americans with

                                  28   Disabilities Act (“ADA”) and the Rehabilitation Act; and violations of state law. Id. ¶¶ 111-148.
                                   1          According to the parties’ joint submission, an independent consulting firm prepared the

                                   2   Sabot Report at the joint request of the parties to Cole v. County of Santa Clara, No. 16-cv-06594-

                                   3   LHK (N.D. Cal.) in connection with pre-lawsuit settlement discussions involving a putative class

                                   4   of disabled prisoners in Santa Clara County jails. The Sabot Report describes the consultant’s

                                   5   review, evaluation, and recommendations regarding the facilities, programs, policies, procedures,

                                   6   and practices of three Santa Clara County jails with respect to access by mobility-disabled

                                   7   inmates. Apparently, the Cole parties agreed to treat the report as confidential settlement-related

                                   8   material for as long as their settlement negotiations continued prior to a lawsuit being filed. Dkt.

                                   9   No. 45 at 2, 5. Mr. Manzo, Jr. quotes from a purported agreement between the Cole parties (which

                                  10   neither party submitted to the Court) that if the Cole parties failed to settle before a suit was filed,

                                  11   “the Expert’s assessment and report will no longer be treated as confidential settlement

                                  12   communications and may be used in a court of law, subject to a protective order and/or redaction
Northern District of California
 United States District Court




                                  13   as appropriate.” Id. at 2–3. Mr. Manzo, Jr. says that the settlement negotiations failed, and the

                                  14   Cole lawsuit was filed on November 14, 2016. Id. at 3. The County does not dispute Mr. Manzo,

                                  15   Jr.’s characterization of the Cole parties’ agreement, except to say that the parties continued to

                                  16   negotiate even after the lawsuit was filed and continued to treat the Sabot Report as confidential.

                                  17   Id. at 5. Mr. Manzo, Jr. disputes that the Cole parties have kept the report confidential, observing

                                  18   that the Cole plaintiffs filed described at length many of the report’s findings in the complaint they

                                  19   filed on the public docket. Id. at 3 (citing Cole v. County of Santa Clara, No. 16-cv-06594-LHK,

                                  20   Dkt. No. 1 at ¶¶ 64-100, 127 (N.D. Cal. Nov. 14, 2016).

                                  21   II.    DISCUSSION
                                  22          Mr. Manzo, Jr. moves to compel production of the Sabot Report on the ground that it

                                  23   contains information relevant to the claims and defenses in this case. In particular, he argues that

                                  24   the Sabot Report describes the County’s policies and practices with respect to ADA requirements

                                  25   during the period of his detention. Dkt. No. 45 at 1. Mr. Manzo, Jr. says that the jails have been

                                  26   “modified significantly” since he left, and that the report therefore includes relevant information

                                  27   that is no longer discoverable by other means. Id. He also says that the report describes potential

                                  28   sources of additional discovery relevant to his claims in this case. Id. at 3.
                                                                                           2
                                   1          The County opposes production of the report on several grounds. First, the County says

                                   2   that the Sabot Report is not responsive to any pending request for documents. Id. at 6. This

                                   3   argument is not well-taken. The report, which includes a description and evaluation of the

                                   4   County’s policies and procedures concerning compliance with the ADA, is responsive to Mr.

                                   5   Manzo’s Request for Production No. 4 (“All DOCUMENTS of any kind EVIDENCING the

                                   6   policies and/or procedures of COUNTY CONCERNING jail ADA compliance, include what, as

                                   7   of 2010, was policy number 13.11.”). In any event, this particular argument appears to have been

                                   8   mooted by Mr. Manzo, Jr.’s service of a document request specifically asking for the Sabot

                                   9   Report. Id. at 4, 6 n.2.

                                  10          Second, the County argues that the Sabot Report is both inadmissible and irrelevant. The

                                  11   dispute before the Court raises only the question of whether the County must produce the Sabot

                                  12   Report, and not whether the report itself is admissible at trial for any purpose. See Fed. R. Civ. P.
Northern District of California
 United States District Court




                                  13   26(b)(1) (“Information within this scope of discovery need not be admissible in evidence to be

                                  14   discoverable.”). Accordingly, the Court considers only whether the report is discoverable—i.e.,

                                  15   nonprivileged matter that is relevant to a claim or defense and proportional to the needs of the

                                  16   case. Fed. R. Civ. P. 26(b)(1). On the issue of relevance, the County essentially argues that the

                                  17   report is not relevant because Mr. Manzo, Jr.’s claims lack merit. Dkt. No. 45 at 6–7.

                                  18          However, in evaluating whether discovery material is relevant to a claim or defense, the

                                  19   Court does not assess the ultimate merits of the claim or defense, but only whether the material

                                  20   tends to make the existence of any fact that is of consequence to the determination of the claim

                                  21   more or less probable. See Fed. R. Evid. 401. Here, the complaint pleads both constitutional

                                  22   violations and violations of the ADA and Rehabilitation Act, as well as state law claims. Dkt. No.

                                  23   1 ¶¶ 111-148. It includes allegations concerning the County’s alleged policies, practices, and

                                  24   procedures relating to the treatment of inmates with mental and physical disabilities in support of

                                  25   these claims. Id. The Sabot Report contains information regarding the County’s facilities,

                                  26   programs, policies, procedures, and practices regarding treatment of mobility-disabled inmates as

                                  27   of 2015. The report discusses some of the same access issues and practices to which Mr. Manzo,

                                  28   Jr. refers in his complaint. Mr. Manzo, Jr. was housed in the jail facilities that the report discusses
                                                                                          3
                                   1   at the time the report was prepared, and he also has a disability that limits his mobility. The Court

                                   2   concludes that Mr. Manzo, Jr. has demonstrated that the report contains material that is relevant to

                                   3   his claims.

                                   4          Third, defendants argue that because the Sabot Report was prepared in connection with

                                   5   settlement negotiations in another matter, the report is either privileged or subject to production

                                   6   only upon a heightened showing of need. Dkt. No. 45 at 7. The Court considers each of these

                                   7   arguments separately.

                                   8          The parties agree that federal law governs the question of whether the Sabot Report is

                                   9   privileged from disclosure to Mr. Manzo, Jr. Federal Rule of Evidence 408 governs the

                                  10   admissibility of evidence of conduct or statements made during settlement negotiations. It

                                  11   provides that such evidence is not admissible when offered to prove liability, but may be admitted

                                  12   for other purposes. Fed. R. Evid. 408; Rhoades v. Avon Products, Inc., 504 F.3d 1151, 1161 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2007). Rule 408 does not address the discoverability of settlement-related materials, and the

                                  14   Ninth Circuit has not found a federal privilege for settlement communications. See Rhoades, 504

                                  15   F.3d at 1162 (holding that “statements made in settlement negotiations are only excludable under

                                  16   the circumstances protected by the Rule”). Several district courts in the Ninth Circuit have

                                  17   observed that an absolute privilege against discovery of such materials would be inconsistent with

                                  18   both Rule 408 and Federal Rule of Civil Procedure 26(b). See Alfaro v. City of San Diego, No.

                                  19   3:17-cv-00046-H-KSC, 2018 WL 4562240, at *5–6 (S.D. Cal. Sept. 21, 2018); Williams v.

                                  20   Bridgeport Music, Inc., No. CV 13-6004-JAK (AGRx), 2014 WL 12498232, at *2 (C.D. Cal. July

                                  21   10, 2014) (collecting cases); Vondersaar v. Starbucks Corp., Case No. C 13-80061 SI, 2013 WL

                                  22   1915746, at *3 (N.D. Cal. May 8, 2013) (finding no federal privilege preventing the discovery of

                                  23   settlement communications); Matsushita Elec. Indus. Co. v. Mediatek, Inc., No. C-05-3148 MMC

                                  24   (JCS), 2007 WL 963975, at *2–3 (N.D. Cal. Mar. 30, 2007) (same). Even if a settlement privilege

                                  25   existed, the County has not shown that the Sabot Report would qualify for protection. The report

                                  26   does not reflect any settlement communications between the Cole parties, and while it does

                                  27   include recommendations for changes to the County’s jail facilities, policies, practices, and

                                  28   programs, these are the recommendations of an independent consultant and not offers of
                                                                                         4
                                   1   compromise or negotiating positions of any party. The County may not immunize from discovery

                                   2   a report describing the facilities, programs, policies, procedures, and practices of its jails simply

                                   3   because the report was considered by the Cole parties in their settlement negotiations. See

                                   4   Williams, 2014 WL 12498232 at *2 (observing that a party cannot immunize information from

                                   5   discovery by disclosing it in settlement discussions). The Court concludes that no federal

                                   6   privilege protects the Sabot Report from disclosure to Mr. Manzo, Jr. as part of discovery in this

                                   7   case.

                                   8           Regarding whether the Sabot Report is subject to production only upon a heightened

                                   9   showing of need, the County argues that the Ninth Circuit “has approved applying heightened

                                  10   requirements” to requests for production of “settlement materials,” citing Lobatz v. U.S. West

                                  11   Cellular of California, Inc., 222 F.3d 1142 (9th Cir. 2000). However, Lobatz does little to inform

                                  12   the resolution of this discovery dispute. That case considered a request by a member of a plaintiff
Northern District of California
 United States District Court




                                  13   class for discovery of settlement negotiations between the parties so that she could challenge the

                                  14   fairness of the settlement reached and class counsel’s request for attorneys’ fees and costs. In

                                  15   affirming the district court’s denial of discovery to the class member, the Ninth Circuit stated:

                                  16                  We conclude the district court did not abuse its discretion in denying
                                                      this requested discovery. Settlement negotiations involve sensitive
                                  17                  matters. We agree with the Seventh Circuit that “discovery [of
                                                      settlement negotiations] is proper only where the party seeking it
                                  18                  lays a foundation by adducing from other sources evidence
                                                      indicating that the settlement may be collusive.” [Class member]
                                  19                  made no foundational showing of collusion. Her requested
                                                      discovery of the settlement negotiations, therefore, was properly
                                  20                  denied.
                                  21   Id. at 1148 (internal citations omitted). Here, the Ninth Circuit addresses the discoverability of

                                  22   “settlement negotiations” incident to a challenge to the fairness of the settlement itself and the

                                  23   resulting fee award, and not the discoverability of a document like the Sabot Report which

                                  24   contains no settlement negotiations. Moreover, the rule announced by the Ninth Circuit is not the

                                  25   general rule of “heightened need” that the County advocates, but rather a rule that appears to be

                                  26   specific to discovery sought in aid of a challenge to an underlying settlement.

                                  27           The County also cites the Federal Circuit’s decision in In re MSTG, Inc., 675 F.3d 1337

                                  28   (Fed. Cir. 2012) in support of its argument that Mr. Manzo, Jr. must show a “heightened need” for
                                                                                          5
                                   1   the Sabot Report before the County can be compelled to disclose it. But MSTG also does not help

                                   2   the County. As the County concedes, the Federal Circuit found no federal privilege for settlement

                                   3   negotiations. See id. at 1343–46. The Federal Circuit did not “approvingly describe” the use of

                                   4   heightened standards for discovery of settlement discussions, as the County claims. Rather, the

                                   5   court said simply:

                                   6                  We note that other courts have imposed heightened standards for
                                                      discovery in order to protect confidential settlement discussions. . . .
                                   7                  Because the issue is not before us, we reserve for another day the
                                                      issue of what limits can appropriately be placed on discovery of
                                   8                  settlement negotiations. But the existence of such authority,
                                                      whatever its scope, strongly argues against the need for recognition
                                   9                  of a privilege. In other words, the public policy goals argued to
                                                      support a privilege can more appropriately be achieved by limiting
                                  10                  the scope of discovery.
                                  11   Id. at 1347; see also id. at 1346–47 (describing district court’s authority to limit abusive or

                                  12   disproportionate discovery and to issue protective orders to protect confidentiality). Here, Mr.
Northern District of California
 United States District Court




                                  13   Manzo, Jr. does not seek discovery of any settlement negotiations between the Cole parties, and

                                  14   thus he need not meet any additional or heightened requirements for obtaining discovery of the

                                  15   Sabot Report beyond the requirements of relevance and proportionality demanded by Rule

                                  16   26(b)(1).

                                  17          Finally, the County argues that an order compelling it to produce the Sabot Report

                                  18   disproportionately burdens the County. The County concedes that producing the report itself is

                                  19   not at all burdensome. Rather, it argues that requiring the County to produce this report—a

                                  20   candid, neutral, independent assessment of the County’s facilities, programs, policies, procedures,

                                  21   and practices in its jails—will “function as a powerful disincentive to cooperate [with plaintiffs] in

                                  22   future cases.” Dkt. No. 45 at 8. This is a surprising argument, given the County’s status as a

                                  23   public entity. The County does not explain how the joint commission of such a report and its

                                  24   subsequent disclosure in this case creates a disincentive for the County to act other than in the best

                                  25   interests of the public. The County additionally argues that requiring production of the Sabot

                                  26   Report is unfair (and disproportionately favorable to Mr. Manzo, Jr.) because it will allow Mr.

                                  27   Manzo, Jr. to avoid retaining his own expert. Id. at 8. The County’s speculation about how Mr.

                                  28   Manzo, Jr. may use the report is difficult to credit, but even so, the fact that discovery benefits an
                                                                                          6
                                   1   adversary or allows an adversary to avoid expense does not make the discovery disproportionate

                                   2   under Rule 26(b)(1).

                                   3   III.   CONCLUSION
                                   4          For the reasons explained above, the Court orders the County to produce the Sabot Report

                                   5   to Mr. Manzo, Jr. If appropriate, the report or portions of it may be designated under the

                                   6   protective order issued in this case (Dkt. No. 33) to protect the confidentiality of the material.

                                   7          IT IS SO ORDERED.

                                   8   Dated: July 3, 2019

                                   9

                                  10
                                                                                                     VIRGINIA K. DEMARCHI
                                  11                                                                 United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          7
